          CASE 0:21-cv-01158-PJS-TNL Doc. 7 Filed 06/17/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

  S. MOHAMED,                                         Case No. 21‐CV‐1158 (PJS/TNL)

                       Plaintiff,

  v.                                                              ORDER

  ROBERT C. ROBBINS, President
  University of Arizona; and UNIV.
  ARIZONA,

                       Defendants.




       The Court previously ordered plaintiff S. Mohamed to show cause why this

matter — which raises a defamation claim against the University of Arizona and the

president of that school for communications made to law enforcement about Mohamed

several years ago — should not be dismissed for either having been filed in the wrong

venue, see 28 U.S.C. § 1391(b); 28 U.S.C. § 1406(a), or as barred by the relevant statute of

limitations. See ECF No. 3 (order to show cause). Mohamed has now submitted his

response to the Court’s order to show cause. See ECF No. 5. Because that response is

unconvincing, this matter will be dismissed without prejudice pursuant to § 1406(a).

       Section 1391(b) provides that

              [a] civil action may be brought in —




                                             1
          CASE 0:21-cv-01158-PJS-TNL Doc. 7 Filed 06/17/21 Page 2 of 5




                     (1) a judicial district in which any defendant
                     resides, if all defendants are residents of the
                     State in which the district is located;

                     (2) a judicial district in which a substantial part
                     of the events or omissions giving rise to the
                     claim occurred, or a substantial part of
                     property that is the subject of the action is
                     situated; or

                     (3) if there is no district in which an action may
                     otherwise be brought as provided in this
                     section, any judicial district in which any
                     defendant is subject to the court’s personal
                     jurisdiction with respect to such action.

As the Court explained in its prior order, this action fits none of those requirements.

Neither of the defendants was alleged by Mohamed to be a resident of Minnesota, and

none of the events at issue in this litigation were alleged to have taken place in

Minnesota. The only connection of this District to this litigation was that Mohamed

currently resides in Minnesota, though even this was not true at the time of the events

at issue. The plaintiff’s current state of residency, however, is not a factor in

determining venue under § 1391(b).

       Mohamed proffers several arguments why, despite the plain language of

§ 1391(b), this District is an appropriate venue for his lawsuit. None of those arguments

withstands scrutiny.

       First, Mohamed argues that the allegedly defamatory statements of the

defendants resulted in his incarceration, which in turn resulted in the deprivation of his


                                              2
          CASE 0:21-cv-01158-PJS-TNL Doc. 7 Filed 06/17/21 Page 3 of 5




federal constitutional rights, giving the Court subject‐matter jurisdiction over this

matter under 28 U.S.C. § 1331. But the subject‐matter jurisdiction of the Court is not at

issue; the parties are alleged to be of diverse citizenship and more than $75,000 is at

stake in the lawsuit, which means that 28 U.S.C. § 1332(a) provides a basis for subject‐

matter jurisdiction even if § 1331 does not. What is instead at issue is where Mohamed

may bring his litigation. And whether the claim raised in the complaint is interpreted

as arising under state law or federal law, that claim must be brought in a venue as

determined by § 1391(b). Mohamed’s recasting of his defamation claim as a claim

brought under 42 U.S.C. § 1983 does not change the state of the defendants’ residency

or alter where the events at issue in this litigation occurred.

       Second, Mohamed argues that the Court has personal jurisdiction over the

defendants because the University of Arizona recruits students from Minnesota and

conducts other business in Minnesota. Whether the Court has personal jurisdiction

over the defendants is relevant to determining the appropriate venue only “if there is

no district in which an action may otherwise be brought.” 28 U.S.C. § 1391(b)(3). There

is no reason to believe that this action could not have been appropriately brought (for

purposes of § 1391(b)) in another district, such as the United States District Court for the

District of Arizona. Mohamed therefore cannot rely upon § 1391(b)(3) in establishing

this District as an appropriate venue.




                                              3
          CASE 0:21-cv-01158-PJS-TNL Doc. 7 Filed 06/17/21 Page 4 of 5




       Third, Mohamed argues that he should nevertheless be allowed to proceed in the

District of Minnesota because this District is a substantially more convenient place for

him to conduct litigation than anywhere else, while any added burden upon defendants

from litigating in Minnesota would be comparatively slight. As an initial matter, the

Court questions the premise of Mohamed’s argument that the balance of conveniences

favors Minnesota: Defendants appear to have few (if any) connections to Minnesota,

and Mohamed, who is currently detained pending removal proceedings, will almost

certainly be conducting this litigation through the mail regardless of where the lawsuit

is brought, making the physical locus of the proceedings relatively inconsequential for

him. Leaving that aside, however, the convenience of the parties and witnesses is a

factor only in deciding between venues that are otherwise appropriate. See 28 U.S.C.

§ 1404(a). The convenience to a plaintiff of a particular forum does not by itself render

that forum an appropriate venue under § 1391(b).

       Because this District is not an appropriate venue, the Court has discretion either

“to dismiss, or if it be in the interest of justice, [to] transfer” this matter to another

District. 28 U.S.C. § 1406(a). Mohamed urges that, should the Court conclude (as it has)

that this venue is inappropriate, this matter be transferred to another district. The

Court declines to do so. As explained in the prior order to show cause, this action, apart

from being brought in the wrong place, also appears to be untimely. Mohamed’s

attempt to recast his defamation claim as a matter of federal law does not change that


                                                4
            CASE 0:21-cv-01158-PJS-TNL Doc. 7 Filed 06/17/21 Page 5 of 5




fact. See TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999) (“In Arizona, the courts

apply a two‐year statute of limitations to § 1983 claims.”). Nor does Mohamed’s

suggestion — belied by his vigorous prosecution of multiple proceedings in this District

over the past year — that he was entirely incapable of pressing his claims any sooner

than he has due to his ongoing detention. Judicial economy, far from being improved,

would almost certainly be impeded by the transfer of this case merely to be dismissed

elsewhere. In any event, a dismissal under § 1406(a) must be without prejudice. See

In re Hall, Bayoutree Associates, Ltd., 939 F.2d 802, 804 (9th Cir. 1991). Nothing in this

order prohibits Mohamed from pressing his claims in a more appropriate venue.

                                           ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.      This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

               § 1406(a).

       2.      The applications to proceed in forma pauperis of plaintiff S. Mohamed [ECF

               Nos. 2 & 4] are DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


  Dated: June 17, 2021                            s/Patrick J. Schiltz____________________
                                                  Patrick J. Schiltz
                                                  United States District Judge




                                              5
